Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Response to Restriction Requirement
Applicant’s election without traverse of Group I, Embodiment 1, consisting of original reproductions 1.1 and 1.2, in the reply filed on 16 December 2021 to a written restriction issued on 26 October 2021 is acknowledged. Embodiments 2 and 3 have been withdrawn from further consideration by the examiner for being the nonelected designs (37 CFR 1.142(b)).
Amendments to the Reproductions/Drawings
Per the election, reproductions 2.1-2.2 and 3.1-3.2 have been canceled for corresponding to the nonelected embodiments.
Amendments to the Specification
The specification requires amendments to correspond with the restriction election. Accordingly, the following amendments have been made.
The description of reproductions 2.1-2.2 and 3.1-3.2 have been canceled for corresponding to the nonelected embodiments.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
For better format and clarity, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a perspective view of a WHEEL RIM embodying my new design; and
1.2 is a front elevation view thereof. --
The description of the dotted lines should identify what the subject matter is. Accordingly, the statement in specification that reads:
[The dotted lines form no part of the claimed design.]
has been amended to read as follows:
-- The broken lines in the reproductions illustrate portions of the wheel rim that form no part of the claimed design. --
The claim includes a grammatical error. Specifically, the wheel rim in which the design is embodied should not be written in the plural form and must be identified as a non-specific article.
Accordingly, the claim has been amended to read as follows:
-- I Claim:
The ornamental design for a wheel rim as shown and described. --
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914